DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, 11, 14, 17 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2013/0281633).
Regarding claims 1 and 52: Allen teaches a composition comprising a copolymer (para. 60, 140) derived from an epoxy resin and an epoxy-functionalized polycarbonate polymer/two or more epoxides (para. 140) which includes an aliphatic polycarbonate such as 
    PNG
    media_image1.png
    130
    867
    media_image1.png
    Greyscale
 (para. 136), where n is 2-1000 (para. 61).  In this case, L1 and L2 are linear and branched alkyl groups of 2 or 3 carbon atoms.  Since the polycarbonate itself is also an epoxy resin, the same compound reads on both the (a) epoxy resin and (b) the epoxy functionalized polycarbonate sacrificial polymer.  Also disclosed is a crosslinker/nucleophilic reagent (para. 154). While Allen also teaches other embodiments of the polycarbonate that are not epoxy functionalized, at the time of the invention a person having ordinary skill in the art would have found it obvious to choose the epoxy functionalized embodiment of Allen and would have been motivated to do so since Allen teaches it is a specific embodiment that would achieve the disclosed invention.
Regarding claim 7: Allen teaches a molecular weight of 500-250,000 g/mol (para. 104), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 9: Since the epoxy functionalized polycarbonate of Allen reads on both the epoxy functionalized polycarbonate and the epoxy resin, one can arbitrarily assign 5% to 35% of the copolymer to be the “sacrificial polymer”.
Regarding claim 11: Allen teaches the presence of an amine (para. 154).
Regarding claim 14: Allen teaches the structure of the copolymer of 
    PNG
    media_image2.png
    207
    868
    media_image2.png
    Greyscale
(para. 144), which contains this subgroup: 
    PNG
    media_image3.png
    52
    127
    media_image3.png
    Greyscale
, which is the claimed formula II, where n is 1 and L3 is C2 alkyl.
Regarding claim 17: Allen teaches the above structure (para. 144).  The L1, L2 and “m” corresponds as set forth in claim 1 above. The L3 and “n” corresponds as set forth in claim 14 above. The p is zero since the crosslinker is not shown in this structure and the q can be considered 1 since the repeats are covered by the other variables.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Pat. 5,166,184).
Regarding claim 52: Hashimoto et al. teaches a copolymer derived from a polyepoxy compound (col. 10 lines 1-5) which can be an epoxy resin (col. 8 lines 25-32) and a polycarbonate (col. 10 lines 1-5). While not all listed polyepoxy compounds can be considered epoxy resins, at the time of the invention a person having ordinary skill in the art would have found it obvious to choose one of the epoxy resins listed from a list of identified predictable solutions and would have been motivated to do so since bisphenol A epoxy resin, for example, is a well-known epoxy resin and readily available.

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive.
The examiner removed Hashimoto et al. from most of the claims due to the amendment, but kept the art for new claim 52.  It is noted that applicant argues that new claim 52 recites polymers that are not disclosed in Hashimoto et al.  However, Hashimoto et al. teaches an epoxy resin and a polycarbonate, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767